         Case 1:19-cv-03185-RDM Document 58 Filed 04/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ENZO COSTA, et al.,

               Plaintiffs,

               v.
                                                      Case No. 1:19-cv-3185 (RDM)
DISTRICT OF COLUMBIA, et al.,

               Defendants.


                             NOTICE OF SEVENTH PATIENT DEATH

       Plaintiffs have just been informed that another patient at Saint Elizabeths has died due to

COVID-19. This brings the total patient deaths to seven.


Dated: April 24, 2020


                                                     /s/ Kaitlin Banner
                                                     Kaitlin Banner (D.C. Bar No. 1000436)
                                                     Margaret Hart (D.C. Bar No. 1030528)
                                                     Hannah Lieberman (D.C. Bar No. 336776)
                                                     Jonathan Smith (D.C. Bar No. 396578)
                                                     WASHINGTON LAWYERS’
                                                     COMMITTEE FOR CIVIL RIGHTS AND
                                                     URBAN AFFAIRS
                                                     700 14th Street, NW, Suite 400
                                                     Washington, DC 20005
                                                     Phone: (202) 319-1000
                                                     Fax: (202) 319-1010
                                                     Kaitlin_banner@washlaw.org
                                                     margaret_hart@washlaw.org
                                                     hannah_lieberman@washlaw.org
                                                     jonathan_smith@washlaw.org
                                                     maria_morris@washlaw.org



                                                     John A. Freedman (D.C. Bar No. 453075)
Case 1:19-cv-03185-RDM Document 58 Filed 04/24/20 Page 2 of 2



                                 Tirzah S. Lollar (D.C. Bar No. 497295)
                                 ARNOLD & PORTER LLP
                                 601 Massachusetts Ave., NW
                                 Washington, D.C. 20001
                                 Tel.: (202) 942-5000
                                 Fax: (202) 942-5999
                                 John.Freedman@aporter.com
                                 Tirzah.Lollar@arnoldporter.com

                                 Arthur B. Spitzer (D.C. Bar No. 235960)
                                 Scott Michelman (D.C. Bar No. 1006945)
                                 Michael Perloff (D.C. Bar No. 1601047)
                                 AMERICAN CIVIL LIBERTIES UNION
                                 FOUNDATION OF THE DISTRICT OF
                                 COLUMBIA
                                 915 15th Street NW, Second Floor
                                 Washington, D.C. 20005
                                 (202) 457-0800
                                 aspitzer@acludc.org
                                 smichelman@acludc.org
                                 mperloff@acludc.org

                                 Counsel for Plaintiffs
